Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Response to Request for Continued Examination
This communication is in response to the Amendment filed on 04/19/2022.

Objection of Claims 
Applicant has amended the claims as suggested by examiner and the claim objection is withdrawn. 

Rejection of Claims under 35 U.S.C. 112 
Applicant’s Arguments:
In response to the 112a rejection of claims 1-10 and 31-40, Applicant cites Figure 3 and paragraphs 45-47 and 93 and argues the written description for “meeting server” in independent claims.
In response to the 112a rejection of claims 1-10 and 31-40, Applicant argues the claim amendment removes first session initiation protocol request being from the call switch in independent claims.
Applicant cites block 604 of Figure 6 and paragraph 64 for the written description for the limitation “forwarding a meeting initiator's unique meeting identifier ("ID") and account information to the call switch for use in identifying video capabilities associated with the at least one of the plurality of user devices” in claim 5.
Examiner’s Response:
Figure 3 shows a connection to a meeting server. In addition, originally filed claim 4 dated on 03/20/2020 also recites “establishing a meeting with a meeting server.” Therefore, although step 6 and step 6A in ¶ [0047] (similarly ¶ [0094]) of the PG Pub. only disclose that the SIP requests are used to connect to the meeting instead of to the “meeting server”, the application as a whole (e.g. Figure 3 and original claim 4) provides reasonable support for the claimed “meeting server” in independent claims.
Upon claim amendment removing first session initiation protocol request being from the call switch, the 112a issue in independent claims regarding the call switch is resolved.
Block 604 of Figure 6 is for identifying capabilities. Paragraph 94 of the PG Pub. is directed to block 604 and recites forwarding meeting ID and account information. Specifically, the word “subsequently” in paragraph 94 implies the connection between forwarding meeting ID/account and checking capability. Therefore, although the specification does not explicitly disclose that the ID/account are used for identifying video capabilities, paragraph 94 and block 604 of Figure 6 provide reasonable support for the limitation “forwarding a meeting initiator's unique meeting identifier ("ID") and account information to the call switch for use in identifying video capabilities associated with the at least one of the plurality of user devices” in claim 5.
Therefore, the outstanding 112a written description rejections for In response to the 112a rejection of claims 1-10 and 31-40 and claim 5 are withdrawn.
However, the amendment for claim 31 renders new 112a written description issue. Please see the details in the new 112a rejection for claims 31-35.

Rejection of Claims under 35 U.S.C. 101 
Applicant’s Arguments:
Applicant argues that the claim amendment has resolves the 101 issue.
Examiner’s Response:
The amendment adds hardware structures, memories and processors, to claim 31 and thus resolves the 101 software per se issue. The 101 rejection is withdrawn. However, such amendment renders new 112a written description rejection. Please see the details in the new 112a rejection for claims 31-35.

Rejection of Claims under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues the Office Action appears to conflate Applicant's separate transitioning limitations, in which one is related to the first user device which is determined to be video capable and the other is related to the second user device which is determined to not be video capable, into a single transitioning limitation. Applicant cites paragraphs 42 and 43 of Mercredi and further argues Mercredi simply does not allow a client device that is not video capable to transition to a video call and thus fails to teach the amended limitations “transitioning, based on the video capabilities, a connection of the second user device from the audio call to the video conference session over a second new call leg established for the second user device to connect to the meeting server via a telephony gateway based on a second session initiation protocol request from the call switch.”
Applicant cites paragraphs 38 and 39 of Mercredi and argues the use of a pre-flight message in Mercredi teaches away from a call switch identifying video capabilities associated with user devices participating in an audio call, as claimed by Applicant. Applicant further argues the call switch claimed and disclosed by Applicant receives meeting identifiers and account information associated with a meeting initiator via a session initiation protocol communication. (See ¶ [0094].) Thus, Applicant's call switch is informed of the subject devices and does not use or require pre-flight messages, as required by Mercredi, to determine whether a device is actively connected to a call.
Examiner’s Response:
	A new reference GORDON (US 2018/0032997 A1) is introduced to teach the amended limitations. In analogous teaching of escalating an audio call to a video call, (¶ [1191], FIG. 48-9 shows a method 48-9-00 for escalating a voice call to a video conference) GORDON teaches, based on that a user device is not video capable, transitioning a connection of the user device from an audio call to a video conference session over a new call leg established for the user device via a telephony gateway (¶ [1200-1202], ¶ [1234], Once the video conference has been initiated, it is determined whether the other participants have accepted the escalation request … If a call participant refuses the video conference request, they may be added to the video conference as an audio channel. See operation 48-9-10 … a participant may be automatically added as an audio-only channel if the escalating user does not have direct video conference contact information for that participant. For example, the participant may be calling from … a number which is not associated with video conferencing functionality … a participant on a cellular-based phone call may be added to the video conference as an audio-only channel by keeping the call active, and using the escalating user's integrated devices as a bridge between the cellular phone call and the video conference. In other embodiments, a call participant may be added to the video conference as an audio-only channel using an external server. For example, in one embodiment, a participant on a VOIP-based phone call may be added to the video conference as an audio-only channel by bridging the 0 and the video conference using a server. The server may be a VOIP server, a video conference server, or any other external server; telephone functionality remains available to the user. For example, in one embodiment, audio). Please see the complete Graham v. Deere analysis in the 103 rejection.
	Applicant’s argument regarding pre-flight message is fully considered but not persuasive. First, the intention of pre-flight message of MERCREDI is to check whether user devices are in a voice call for escalating a voice call to video call, which is actually the problem to solve in the claimed invention. Therefore, the pre-flight message is not teaching away. Secondly, a less preferred embodiment in a reference is not a teaching away, because “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123). Thirdly, Applicant’s argument that the claimed invention uses a different method, rather than a pre-flight message, to check capability is beyond the scope of the claim language. Further, the new reference GORDON teaches or suggests checking video capability without using a pre-flight message (¶ [1200-1202]). 


DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “based on the video capabilities of the second user device indicating that the first user device is not video capable.” However, based on similar claims 31 and 36,  the limitation should be “based on the video capabilities of the second user device indicating that the second user device is not video capable.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites “a meeting server including a first memory and a first processor configured to execute first instructions stored in the first memory … a call switch including a second memory and a second processor configured to execute second instructions stored in the second memory.” The specification (e.g. Fig.4 and ¶¶ [0075-0082] of the PG Pub. of the present application) only discloses a processor and a memory but however the processor and the memory seem to be directed to the claimed system/method as a whole, rather than for particular components in the claimed system such as “meeting server” and “call switch.” In addition, the specification does not teach or suggest there are multiple processors and memories. Therefore, the underlined limitations regarding a meeting server and a call switch each include a memory and a processor, render 112a written description issue. The dependent claims 32-35 fail to cure the deficiency and thus are rejected for the same reason. Applicant is recommended to add a processor and a memory to the claimed system as a whole in claim 31. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 31-33, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over MERCREDI (US 2018/0160074 A1), in view of GORDON (US 2018/0032997 A1), and further in view of SYLVAIN (US 2004/0120498 A1), hereinafter MERCREDI-GORDON-SYLVAIN.
	Per claims 1, 31, and 36, MERCREDI teaches “A method comprising: (Claim 12, at least one processor; and a non-transitory computer readable storage medium) establishing, by a meeting server, a video conference session (Fig.1, ¶ [0044], ¶ [0027], ¶ [0032], when the first user selects the option to transition the phone call to a video call, the first client device 106 a sends 220 a video call response to the electronic communication system 109. The video call response includes an indication to the server device(s) 108 that the first user wants to transition the phone call to a video call; the client devices 106 are able to communicate with the server device(s) 108 using a data connection. To illustrate, the electronic communication system 109 on the server device(s) 108 allows the users 104 a, 104 b to communicate with each other in a video call by establishing a data connection between the client devices 106 via the server device(s) 108; reference to FIG. 1 allow users to easily and seamlessly transition from a phone call over a telephone network 112 to a video call via the server device(s) 108) [Comment: also see similar relevant teachings in ¶ [0047] and ¶ [0043].] responsive to a determination to elevate a plurality of user devices including a first user device and a second user device participating in an audio call to a video conference; (ABSTRACT, ¶ [0022], ¶ [0031], transitioning phone calls to video calls. Specifically, one or more embodiments allow users to transition from an active phone call over a telephone network to a video call…provide an option to the identified client devices to switch the phone call to the video call; a messaging application can communicate with other applications running on a client device, such as a phone application, to determine when the user client device is performing a phone call, and to provide an option to the user to switch from the phone call using the phone application to a video call using the messaging application; the electronic communication system 109 can provide an option to the client devices 106 to switch to a video call. Additionally, in response to receiving a request to switch the phone call to a video call, the electronic communication system 109 can facilitate streaming the video call between the client devices 106 via the network 110) identifying … video capabilities associated with the plurality of user devices for the video conference session, the video capabilities including video capabilities of the first user device and video capabilities of the second user device; (¶ [0081], ¶ [0039], ¶ [0043-0045], the communication system can leverage the ability to transition from a phone call in a phone application to a video call in a messaging application to promote the video calling ability of the messaging application to other users. For example, if the first user is in a phone call with a second user who does not have the messaging application installed, the electronic communication system can determine that the second user does not have the video call capability. The electronic communication system can then cause the first client device to display an option to invite the other user to use the messaging application while in the phone call; If the electronic communication system 109 are unable to communicate with any of the user's client devices for any reason (e.g., not logged into the messaging application, uninstalled the messaging application, offline), the electronic communication system 109 can determine that video calling for the user is unavailable; the first client device 106 a and the second client device 106 b display 218 a, 218 b an option to initiate a video call. Specifically, the first client device 106 a and the second client device 106 b can recognize the established null connection and display a notification on the respective client device. For example, the notification can include, within a user interface of the corresponding client device, a selectable option for transitioning the phone call to a video call … when the first user selects the option to transition the phone call to a video call, the first client device 106 a sends 220 a video call response to the electronic communication system 109. The video call response includes an indication to the server device(s) 108 that the first user wants to transition the phone call to a video call … Optionally, the second user can also select the option to transition the phone call to a video call, causing the second client device 106 b to send 222 a video call response to the electronic communication system 109) transitioning, based on the video capabilities of the first user device indicating that the first user device is video capable, a connection of the first user device from the audio call to the video conference session over a first new call leg established for the first user device to connect to the meeting server …” (ABSTRACT, ¶ [0027], ¶ [0031-0032], ¶ [0047-0052], Transitioning the phone call to a video call involves generating a null connection prior to selection of the option to transition to the video call and then streaming media between the client devices using the generated null connection in response to selection of the option; the client devices 106 are able to communicate with the server device(s) 108 using a data connection. To illustrate, the electronic communication system 109 on the server device(s) 108 allows the users 104 a, 104 b to communicate with each other in a video call by establishing a data connection between the client devices 106 via the server device(s) 108; the electronic communication system 109 can provide an option to the client devices 106 to switch to a video call. Additionally, in response to receiving a request to switch the phone call to a video call, the electronic communication system 109 can facilitate streaming the video call between the client devices 106 via the network 110 … reference to FIG. 1 allow users to easily and seamlessly transition from a phone call over a telephone network 112 to a video call via the server device(s) 108; after receiving the video call response from the first client device 106 a and/or the second client device 106 b, the electronic communication system 109 sends 224 a, 224 b a video call initiation message to the first client device 106 a and the second client device 106 b … the first user can select the option at the first client device 106 a and send a request to transition to a video call via the electronic communication system 109. The second client device 106 b can display 226 an option to the second user to allow the second user to accept the request. Upon selection of the request, the second client device 106 b can send a video call response to the electronic communication system 109 to indicate to the server device(s) 108 to begin the transition to the video call … After receiving the video call initiation message, the first client device 106 a and the second client device 106 b terminate 228 a, 228 b the phone call … causing the client devices to begin streaming media over the null connection that the electronic communication system 109 previously established between the client devices … The electronic communication system 109 then sends 230 a, 230 b an escalate message to the first client device 106 a and the second client device 106 b … the first client device 106 a can begin 232 streaming media (e.g., audio and video) to the second client device 106 b over the null connection. Optionally, if the second user also opted to transition to the video call, the second client device 106 b can begin 234 streaming media to the first client device 106 a over the null connection). 
However, although MERCAEDI teaches determining that a user device is not video capable (¶ [0081], ¶ [0039], the communication system can leverage the ability to transition from a phone call in a phone application to a video call in a messaging application to promote the video calling ability of the messaging application to other users. For example, if the first user is in a phone call with a second user who does not have the messaging application installed, the electronic communication system can determine that the second user does not have the video call capability. The electronic communication system can then cause the first client device to display an option to invite the other user to use the messaging application while in the phone call; If the electronic communication system 109 are unable to communicate with any of the user's client devices for any reason (e.g., not logged into the messaging application, uninstalled the messaging application, offline), the electronic communication system 109 can determine that video calling for the user is unavailable), MERCREDI does not teach that the user device joins the video conference via an audio-only/telephony connection, namely “transitioning, based on the video capabilities of the second user device indicating that the second user is not video capable, a connection of the second user device from the audio call to the video conference session over a second new call leg established for the second user device to connect to the meeting server via a telephony gateway based on a second session initiation protocol request from the call switch.”
In analogous teaching of escalating an audio call to a video call, (¶ [1191], FIG. 48-9 shows a method 48-9-00 for escalating a voice call to a video conference) GORDON teaches, based on that a user device is not video capable, transitioning a connection of the user device from an audio call to a video conference session over a new call leg established for the user device via a telephony gateway (¶ [1200-1202], ¶ [1234], Once the video conference has been initiated, it is determined whether the other participants have accepted the escalation request … If a call participant refuses the video conference request, they may be added to the video conference as an audio channel. See operation 48-9-10 … a participant may be automatically added as an audio-only channel if the escalating user does not have direct video conference contact information for that participant. For example, the participant may be calling from … a number which is not associated with video conferencing functionality … a participant on a cellular-based phone call may be added to the video conference as an audio-only channel by keeping the call active, and using the escalating user's integrated devices as a bridge between the cellular phone call and the video conference. In other embodiments, a call participant may be added to the video conference as an audio-only channel using an external server. For example, in one embodiment, a participant on a VOIP-based phone call may be added to the video conference as an audio-only channel by bridging the 0 and the video conference using a server. The server may be a VOIP server, a video conference server, or any other external server; telephone functionality remains available to the user. For example, in one embodiment, audio). [Comment: the bridging device/server for audio/VOIP/telephony call is “a telephony gateway”.]
Thus, given the teaching of GORDON, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of transitioning a video-incapable user device from an audio call to a video conference over an audio-only connection via a telephony gateway of GORDON into transitioning an audio call to a video conference over a connection to a meeting server of MERCREDI, such that a user device, identified to be not video capable, would be transitioned from an audio call to a video conference over an audio-only connection to a meeting server via a telephony gateway. One of ordinary skill in the art would have been motivated to do so because GORDON recognizes that it would have been advantageous to give a video-incapable user a way to join a video conference that is escalated from an audio call by automatically adding the user as an audio-only channel (¶ [1200-1201], Once the video conference has been initiated, it is determined whether the other participants have accepted the escalation request … the escalating user's participation in the voice call may not be terminated until all participants have accepted or refused the video conference … a participant may be automatically added as an audio-only channel if the escalating user does not have direct video conference contact information for that participant. For example, the participant may be calling from … a number which is not associated with video conferencing functionality). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of transitioning a video-incapable user device from an audio call to a video conference over an audio-only connection via a telephony gateway as taught by GORDON into another known method of transitioning an audio call to a video conference over a connection to a meeting server as taught by MERCREDI to yield predictable and reasonably successful results of transitioning a video-incapable user device from an audio call to a video conference over an audio-only connection to a meeting server via a telephony gateway, especially given that GORDON and MERCREDI are in the same field of endeavor of identifying user devices’ video capabilities for escalating an audio call to a video conference (KSR MPEP 2143).
	However, MERCREDI modified by GORDON (hereinafter MERCREDI-GORDON) does not teach that identifying the video capability is “by a call switch”. Moreover, MERCREDI-GORDON does not teach establishing the video conference from the client devices to the server “based on a first session initiation protocol request … based on a second session initiation protocol request from the call switch”.
	SYLVAIN teaches a telephony/call switch determining multimedia/video capability (¶ [0027-0028], ¶ [0003], ¶ [0040], the local telephony switch 18 associated with a telephone 12 initiating a voice call plays a significant role in determining whether the calling and called parties have multimedia capability … When a caller initiates a call to a called party, the associated telephony switch 18 will initially recognize the call (step 100) and determine, via an accessible database, if the caller is associated with a multimedia client 14 (step 102). For callers without associated multimedia clients 14, the telephony switch 18 routes the call through the PSTN … For callers with an associated multimedia client 14, the telephony switch 18 is provisioned, using existing practices, to generate and send an IN (Intelligent Network) Originating trigger message …; advanced multimedia services, such as screen sharing, video conferencing, and the like; If a media session, and in this particular example a video connection, is desired between multimedia client A ( 14) and multimedia client B (14), either of the multimedia clients 14 may initiate the session … multimedia client A (14) and multimedia client B (14) can each send streaming video to effectively provide a video connection therebetween in association with the voice call). SYLVAIN further teaches establishing a call for a user device to connect to a call/meeting server based on a session initiation protocol (SIP) signaling/request from the telephony/call switch (¶ [0023], ¶ [0028], ¶ [0050], the telephony switch 18 is preferably provisioned to provide call signaling via a SIP call server 26 using the Session Initiation Protocol (SIP); When a caller initiates a call to a called party, the associated telephony switch 18 will initially recognize the call (step 100) and determine, via an accessible database, if the caller is associated with a multimedia client 14 (step 102) … instructing the telephony switch 18 to route the call toward SIP call server A (26); User A will initiate a telephone call to telephone B 1 (12) by dialing the main directory number (B), which is sent in a DTMF format to telephony switch 18 (step 406) … therefore will return routing information to telephony switch A (18) instructing telephony switch A (18) to route the call toward the SIP call server 26 (step 410). Telephony switch 18 will continue with the call by sending an ISUP IAM message including the directory number for telephone A (12) and the main directory number (B) for the PBX 34 to the call server 26 (step 412), which will send a SIP INVITE message to service node A (28) with the directory number for telephone A (12) and a call identifier to obtain the address for multimedia client A (14)).
Thus, given the teaching of SYLVAIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a call switch determining video capability and establishing a call for a user device to connect to a meeting server based on a SIP request from the call switch of SYLVAIN into determining video capability and establishing a call for user devices to connect to a meeting server of MERCREDI-GORDON, such that video capability of user devices would be determined by a call switch and establishing a call for the user devices to connect to a meeting server would be based on SIP requests from the call switch. One of ordinary skill in the art would have been motivated to do so because SYLVAIN recognizes that a call switch plays a significant role in determining whether user devices have multimedia capability and how to route a call (¶ [0027-0028], the local telephony switch 18 associated with a telephone 12 initiating a voice call plays a significant role in determining whether the calling and called parties have multimedia capability … When a caller initiates a call to a called party, the associated telephony switch 18 will initially recognize the call (step 100) and determine, via an accessible database, if the caller is associated with a multimedia client 14 (step 102). For callers without associated multimedia clients 14, the telephony switch 18 routes the call through the PSTN … For callers with an associated multimedia client 14, the telephony switch 18 is provisioned, using existing practices, to generate and send an IN (Intelligent Network) Originating trigger message …).. Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of determining video capability and establishing a call for a user device to connect to a meeting server (determining video capability by a call switch and establishing a call for a user device to connect to a meeting server based on a SIP request from the call switch) as taught by SYLVAIN into another known method of determining video capability and establishing a call for user devices to connect to a meeting server as taught by MERCREDI-GORDON to yield predictable and reasonably successful results (KSR MPEP 2143).
	
	Per claim 2, MERCREDI further teaches “terminating the audio call once the video conference is established” (¶ [0015], claim 19, In response to a selection to transition to a video call, the communication system terminates the phone call and then utilizes the previously established null video call connection to initiate the video call; receive, from the first client device, a request to switch the phone call to the video call after generating the null video call connection; terminate the phone call between the first user and the second user over the telephone network; and receive, from the first client device, a request to switch the phone call to the video call after generating the null video call connection; terminate the phone call between the first user and the second user over the telephone network).

Per claim 3, MERCREDI further teaches “presenting a conference selection capable of activating the video conference to at least one of the plurality of user devices during the audio call” (¶ [0031], ¶ [0043-0045], the electronic communication system 109 can provide an option to the client devices 106 to switch to a video call. Additionally, in response to receiving a request to switch the phone call to a video call, the electronic communication system 109 can facilitate streaming the video call between the client devices 106 via the network 110; the first client device 106 a and the second client device 106 b can recognize the established null connection and display a notification on the respective client device. For example, the notification can include, within a user interface of the corresponding client device, a selectable option for transitioning the phone call to a video call … when the first user selects the option to transition the phone call to a video call … the second user can also select the option to transition the phone call to a video call).

Per claims 4, 33, and 37, MERCREDI further teaches “wherein the determination to elevate the plurality of user devices to the video conference is based on a response to the conference selection at the at least one of the plurality of user devices” (¶ [0044-0045], ¶ [0049], when the first user selects the option to transition the phone call to a video call, the first client device 106 a sends 220 a video call response to the electronic communication system 109. The video call response includes an indication to the server device(s) 108 that the first user wants to transition the phone call to a video call…Optionally, the second user can also select the option to transition the phone call to a video call, causing the second client device 106 b to send 222 a video call response to the electronic communication system 109; Alternatively, the first user can select the option at the first client device 106 a and send a request to transition to a video call via the electronic communication system 109. The second client device 106 b can display 226 an option to the second user to allow the second user to accept the request. Upon selection of the request, the second client device 106 b can send a video call response to the electronic communication system 109 to indicate to the server device(s) 108 to begin the transition to the video call)

Per claim 5, MERCREDI further teaches “forwarding a meeting initiator's unique meeting identifier ("ID") and account information … (¶ [0044], ¶ [0086], ¶ [0042], when the first user selects the option to transition the phone call to a video call, the first client device 106 a sends 220 a video call response to the electronic communication system 109… The video call response from the first client device 106 a can include information about the client devices, such as the application ID, the device ID, the user ID in connection with the first user and the first client device 106 a; receiving, from the messaging application 322 installed on the first client device 300 a in response to the identification request, the second identifier corresponding to a user account of the second user; identifying the client devices that are currently involved in a phone call between two or more users allows the electronic communication system 109 to determine that the phone call can transition to a video call … the electronic communication system 109 can generate a null connection between the first client device 106 a and the second client device 106 b such that the connection has information associated with a video call between the client devices (e.g., an application ID, a device ID) for use in identifying video capabilities associated with the at least one of the plurality of user devices” (¶ [0081], ¶ [0039], the communication system can leverage the ability to transition from a phone call in a phone application to a video call in a messaging application … if the first user is in a phone call with a second user who does not have the messaging application installed, the electronic communication system can determine that the second user does not have the video call capability; the electronic communication system 109 determines whether each client device from the plurality of client devices is involved in a phone call. For example, a user account may be associated with a smartphone and a tablet owned by a user … If the electronic communication system 109 are unable to communicate with any of the user's client devices for any reason (e.g., not logged into the messaging application, uninstalled the messaging application, offline), the electronic communication system 109 can determine that video calling for the user is unavailable). In addition, SYLVAIN teaches a meeting initiator’s unique meeting ID/account information “to the call switch” (¶ [0028], ¶ [0038], ¶ [0050], When a caller initiates a call to a called party, the associated telephony switch 18 will initially recognize the call (step 100) and determine, via an accessible database, if the caller is associated with a multimedia client 14 (step 102) … For callers without associated multimedia clients 14, the telephony switch 18 routes the call through the PSTN and does not communicate with a service node 28 (step 104). For callers with an associated multimedia client 14, the telephony switch 18 is provisioned, using existing practices, to generate and send an IN; an ISUP IAM message including the directory number for telephone A (12) and the directory number for telephone B (12) to telephony switch B (18) … telephony switch B (18) will initiate ringing for telephone B (12); User A will initiate a telephone call to telephone B 1 (12) by dialing the main directory number (B), which is sent in a DTMF format to telephony switch 18 (step 406)). [Comment: the combination and motivation is the same as that of the independent claim.]

Per claims 6 and 38, MERCREDI further teaches “wherein a previous call leg connecting the first user device to the audio call is disconnected based on the establishing of the first new call leg” (¶ [0015], claim 19, Using this information, the communication system can then establish a null video call connection between the users using the identified client devices. The communication system then prompts the users by providing an option to switch the phone call to a video call. In response to a selection to transition to a video call, the communication system terminates the phone call … ; receive, from the first client device, a request to switch the phone call to the video call after generating the null video call connection; terminate the phone call between the first user and the second user over the telephone network).

Per claims 8, 32, and 40, MERCREDI further teaches “the video capabilities indicate that the first user device includes a video capable conference application (¶ [0055], ¶ [0067], the messaging application 107 a can communicate with the electronic communication system 109 to initiate/establish the null video connection between the client devices 106 for the first user 104 a and the second user 104 b. The messaging application 107 a can then prompt the first user 104 a to convert the phone call to a video call using the established null video connection; the option to switch to a video call can include information about the requesting application (i.e., the messaging application) and/or the users involved. To illustrate, the option can include an icon for the messaging application and text indicating a request to transition to a video call with the second user. Alternatively, the option can include only a button or other selectable element indicating that the user can transition to a video call in the messaging application) and that the second user device does not include the video capable conference application” (¶ [0081], ¶ [0039], the communication system can leverage the ability to transition from a phone call in a phone application to a video call in a messaging application to promote the video calling ability of the messaging application to other users. For example, if the first user is in a phone call with a second user who does not have the messaging application installed, the electronic communication system can determine that the second user does not have the video call capability. The electronic communication system can then cause the first client device to display an option to invite the other user to use the messaging application while in the phone call; If the electronic communication system 109 are unable to communicate with any of the user's client devices for any reason (e.g., not logged into the messaging application, uninstalled the messaging application, offline), the electronic communication system 109 can determine that video calling for the user is unavailable).

Per claim 9, MERCREDI further teaches “wherein users of the plurality of user devices are identified within the video conference session by username or telephone number in accordance with telephone numbers associated with a database; (¶ [0035-0036]], ¶ [0055], ¶ [0004], the first client device 106 a can send a phone number associated with the first client device 106 a to the server device(s) 108 in response to the messaging application 107 a on the first client device 106 a recognizing the phone call. Optionally, the messaging application 107 b on the second client device 106 b can indicate 206 the phone call to the electronic communication system 109 on the server device(s) 108 by sending a phone number associated with the second client device 106 b to the server device(s) 108. Alternatively, the first client device 106 a can send both phone numbers to the server device(s) 108 … Using the phone number from the client devices in connection with the first user and the second user, the electronic communication system 109 then looks up 208 user identifiers (or “user IDs”) for the users. In particular, the electronic communication system 109 can look up phone numbers in a database to identify corresponding user IDs based on mappings between the user IDs and phone numbers that are registered with the electronic communication system 109; The user identifiers may be tied to the particular devices and/or corresponding phone numbers, such that the messaging application 107 a can then determine the user identifiers associated with the users involved in the call. For example, the messaging application 107 a can cross-reference information associated with the call (e.g., a phone number) with an address book associated with the messaging application 107 a to determine an identifier specific to the messaging application 107 a for the second user 104 b (e.g., form the second user's profile for the electronic communication system 109). Using the identifier of the second user 104 b, the messaging application 107 a can communicate with the electronic communication system 109 to initiate/establish the null video connection between the client devices 106 for the first user 104 a and the second user 104 b. The messaging application 107 a can then prompt the first user 104 a to convert the phone call to a video call using the established null video connection; The null video call connection includes information that allows the system to begin streaming video between the client devices using the null video call connection) and wherein the video conference session allows the users of the plurality of user devices to share and consume video and content feeds” (¶ [0103], ¶ [0052], the messaging application 502 a, 502 b can allow a user to engage in a video call with another user (e.g., by sending and receiving video and audio); the first client device 106 a can begin 232 streaming media (e.g., audio and video) to the second client device 106 b over the null connection).

Per claim 35, GORDON further teaches “the telephony gateway” (¶ [1200-1202], ¶ [1234], Once the video conference has been initiated, it is determined whether the other participants have accepted the escalation request … If a call participant refuses the video conference request, they may be added to the video conference as an audio channel. See operation 48-9-10 … a participant may be automatically added as an audio-only channel if the escalating user does not have direct video conference contact information for that participant. For example, the participant may be calling from … a number which is not associated with video conferencing functionality … a participant on a cellular-based phone call may be added to the video conference as an audio-only channel by keeping the call active, and using the escalating user's integrated devices as a bridge between the cellular phone call and the video conference. In other embodiments, a call participant may be added to the video conference as an audio-only channel using an external server. For example, in one embodiment, a participant on a VOIP-based phone call may be added to the video conference as an audio-only channel by bridging the 0 and the video conference using a server. The server may be a VOIP server, a video conference server, or any other external server; telephone functionality remains available to the user. For example, in one embodiment, audio). [Comment: the bridging device/server for audio/VOIP/telephony call is “a telephony gateway”; the combination and motivation is the same as that of the independent claim.]

Claims 7, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over MERCREDI-GORDON-SYLVAIN, in view of VANCE (US 2008/0039010 A1).
Per claims 7 and 39, MERCREDI further teaches “wherein, based on the second new call leg … a previous call leg connecting the second user device to the audio call is disconnected” ¶ [0015], claim 19, Using this information, the communication system can then establish a null video call connection between the users using the identified client devices. The communication system then prompts the users by providing an option to switch the phone call to a video call. In response to a selection to transition to a video call, the communication system terminates the phone call … ; receive, from the first client device, a request to switch the phone call to the video call after generating the null video call connection; terminate the phone call between the first user and the second user over the telephone network).
	However, MERCREDI-GORDON-SYLVAIN does not teach “an interactive voice response menu of the telephony gateway is bypassed”
VANCE teaches bypassing a telephony interactive voice response (IVR) menu to access to the content that users want to listen to (¶ [0061], Rather than having to call in and begin navigation via the telephony interface from the top level of the IVR menu … bypass the initial IVR menus of the IVR telephony interface could be provided through WAP or other forms of mobile web. Thus, a user can have ready access to the types of content that they want to listen to, and can initiate playing of the content quickly by a simple click-to-play operation). 
Thus, given the teaching of VANCE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of bypassing a telephony IVR menu to access to the content that users want to listen to of VANCE into audio-only users who want to listen to a video conference of MERCREDI-GORDON-SYLVAIN, such that audio-only users could bypass a telephony IVR menu to access a video conference to listen to the video conference (the content the users want to listen to). One of ordinary skill in the art would have been motivated to do so because VANCE recognizes that it would have been advantageous to bypass IVR menus so that a user can have ready access to the types of content that they want to listen to (¶ [0061], Rather than having to call in and begin navigation via the telephony interface from the top level of the IVR menu … bypass the initial IVR menus of the IVR telephony interface could be provided through WAP or other forms of mobile web. Thus, a user can have ready access to the types of content that they want to listen to, and can initiate playing of the content quickly by a simple click-to-play operation). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of accessing a content that a telephony user wants to listen to (via bypassing an IVR menu) as taught by VANCE into another known method of accessing a video conference content that a telephony user wants to listen to as taught by MERCREDI-GORDON-SYLVAIN to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 34, MERCREDI further teaches “wherein a previous call leg connecting the first user device to the audio call is disconnected based on the establishing of the first new call leg, and wherein, based on the second new call leg … a previous call leg connecting the second user device to the audio call is disconnected” ¶ [0015], claim 19, Using this information, the communication system can then establish a null video call connection between the users using the identified client devices. The communication system then prompts the users by providing an option to switch the phone call to a video call. In response to a selection to transition to a video call, the communication system terminates the phone call … ; receive, from the first client device, a request to switch the phone call to the video call after generating the null video call connection; terminate the phone call between the first user and the second user over the telephone network).
However, MERCREDI-GORDON-SYLVAIN does not teach “an interactive voice response menu of the telephony gateway is bypassed”.
VANCE teaches bypassing a telephony interactive voice response (IVR) menu to access to the content that users want to listen to (¶ [0061], Rather than having to call in and begin navigation via the telephony interface from the top level of the IVR menu … bypass the initial IVR menus of the IVR telephony interface could be provided through WAP or other forms of mobile web. Thus, a user can have ready access to the types of content that they want to listen to, and can initiate playing of the content quickly by a simple click-to-play operation). 
Thus, given the teaching of VANCE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of bypassing a telephony IVR menu to access to the content that users want to listen to of VANCE into audio-only users who want to listen to a video conference of MERCREDI-GORDON-SYLVAIN, such that audio-only users could bypass a telephony IVR menu to access a video conference to listen to the video conference (the content the users want to listen to). One of ordinary skill in the art would have been motivated to do so because VANCE recognizes that it would have been advantageous to bypass IVR menus so that a user can have ready access to the types of content that they want to listen to (¶ [0061], Rather than having to call in and begin navigation via the telephony interface from the top level of the IVR menu … bypass the initial IVR menus of the IVR telephony interface could be provided through WAP or other forms of mobile web. Thus, a user can have ready access to the types of content that they want to listen to, and can initiate playing of the content quickly by a simple click-to-play operation). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of accessing a content that a telephony user wants to listen to (via bypassing an IVR menu) as taught by VANCE into another known method of accessing a video conference content that a telephony user wants to listen to as taught by MERCREDI-GORDON-SYLVAIN to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MERCREDI-GORDON-SYLVAIN, in view of OZZIE (US 2013/0091298 A1).
Per claim 10, MERCREDI further teaches “the meeting server (¶ [0027], ¶ [0042-0043], ¶ [0021], the electronic communication system 109 on the server device(s) 108 allows the users 104 a, 104 b to communicate with each other in a video call by establishing a data connection between the client devices 106 via the server device(s) 108; the electronic communication system 109 can initiate a video call process by establishing 216 a null video call connection between the first client device 106 a and the second client device 106 b … When the electronic communication system 109 establishes the null connection between the first client device 106 a and the second client device 106 b, the first client device 106 a and the second client device 106 b display 218 a, 218 b an option to initiate a video call; the server device(s) 108 include an electronic communication system 109 to facilitate communication between the client devices 106 … exchange messages or data (e.g., video/audio data) in connection with a video call) facilitates a sharing of video images, audio sounds, … with at least one of the plurality of user devices” (¶ [0103], ¶ [0052], the messaging application 502 a, 502 b can allow a user to engage in a video call with another user (e.g., by sending and receiving video and audio); the first client device 106 a can begin 232 streaming media (e.g., audio and video) to the second client device 106 b over the null connection).
However, MERCREDI-GORDON-SYLVAIN does not teach sharing “file sharing, and video clips”. 
In analogous teaching of video conference, OZZIE teaches sharing files and video clips during conference (¶ [0036], a multi-party video conference (e.g., which may be effectuated using video-over-IP or other suitable video conferencing technology), streaming video broadcast by one user to other user … during the course of synchronous audio and/or visual communications between users of the communication system other media types may be shared by the users of the communication system … the users may share documents, pictures, video clips). 
Thus, given the teaching of OZZIE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sharing files and video clips during conference of OZZIE into a video conference of MERCREDI-GORDON-SYLVAIN, such that files and video clips would be shard during a video conference. One of ordinary skill in the art would have been motivated to do so because OZZIE recognizes that it would have been advantageous to share other media types during audio and/or video communications (¶ [0036], during the course of synchronous audio and/or visual communications between users of the communication system other media types may be shared by the users of the communication system … the users may share documents, pictures, video clips). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating known types of shared information during a conference (files and video clips) as taught by OZZIE into another known method of sharing information during a video conference as taught by MERCREDI-GORDON-SYLVAIN to yield predictable and reasonably successful results (KSR MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456